UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6517



WAYNE A. GARRETT,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director; RUFUS FLEMING,
Regional Director; D. A. GARRAGHTY, Chief
Warden, Virginia Department of Corrections; J.
D. OATES, III, Medical Administrator, Virginia
Department of Corrections; DONALD SWETTER,
M.D.,     Medical    Director,     Greenville
Correctional Center; GREENSVILLE CORRECTIONAL
CENTER;   S.   ROBINSON,   Lt.,   Correctional
Officer; DOCTOR SHAW; DOCTOR BHULLER, M.D.,
Orthopedics; A. MILLNER, Nurse; COMMONWEALTH
OF VIRGINIA; ROBERT G. O'HARA, Judge, Circuit
Court of the County of Greensville; ROBERT C.
WRENN, Clerk, Circuit Court of the County of
Greensville; M. SHAH,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-154)


Submitted:   October 29, 2004           Decided:     November 18, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Wayne A. Garrett, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Michael John Otten, LECLAIR
RYAN, P.C., Richmond, Virginia; Edward Joseph McNelis, III, John
David McChesney, RAWLS & MCNELIS, P.C., Richmond, Virginia; John
Adrain Gibney, Jr., THOMPSON & MCMULLAN, Richmond, Virginia;
Christina Kearney Saba, SHUFORD, RUBIN & GIBNEY, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Wayne Anthony Garrett appeals the district court’s orders

denying him appointment of counsel, denying leave to amend his

complaint, and denying relief on his claims under 42 U.S.C. § 1983

(2000).       We   have    reviewed     the    record   and    find   no    abuse    of

discretion or reversible error.                Accordingly, we affirm on the

reasoning of the district court.              See Garrett v. Angelone, No. CA-

00-154 (E.D. Va. filed Feb. 14, 2002, entered Feb. 15, 2002; filed

April 9, 2002, entered April 10, 2002; filed Jan. 13, 2003, entered

Jan. 14, 2003; filed Jan. 27, 2003, entered Jan. 28, 2003; filed

Feb. 4, 2003, entered Feb. 7, 2003; filed March 14, 2003, entered

March 17, 2003; filed June 23, 2003, entered June 24, 2003; filed

June 23, 2003, entered June 25, 2003; and filed March 3, 2004,

entered March 4, 2004). We dispense with oral argument because the

facts   and    legal      contentions    are    adequately      presented    in     the

materials     before      the   court   and     argument      would   not   aid     the

decisional process.



                                                                            AFFIRMED




                                        - 3 -